Form NTCPOC

                                    UNITED STATES BANKRUPTCY COURT
                                      California Northern Bankruptcy Court

In    Mae Eddie Phillips                                    Case No.: 19−40887 CN 7
Re:
   fka Mae Eddie Graves                                   Chapter: 7
        Debtor(s)


            NOTICE OF PROOF OF CLAIM FILED PURSUANT TO BANKRUPTCY RULE 3004




The debtor or trustee for the above−captioned case filed the following proof of claim on behalf of the creditor stated
below.


Date filed: 12/10/20


Claim Number: 6


Creditor: Creditors Bureau USA, c/o Fresno Credit Bureau




Dated: 12/11/20                                     For the Court:


                                                    Edward J. Emmons
                                                    Clerk of Court
                                                    United States Bankruptcy Court




      Case: 19-40887         Doc# 178       Filed: 12/11/20      Entered: 12/11/20 12:31:52           Page 1 of
                                                         1
